PER CURIAM.
[1,2] The libelant, a British corporation, supplied coal to the steamers of the respondent, an Austrian corporation, from time to time at Algiers, a French dependency. The master in each case drew a draft for the price of the coal to the order of the libelant payable a.t London. Of such drafts drawn during the months of May, June, and July, 1914, and duly accepted payable in London, the first fell due August 7th, and the last October 1st. Great Britain declared war upon Austria-Hungary beginning from midnight August 12th. Each sovereign prohibited its citizens from paying any debt due" *137an enemy during die continuance of the war. Payment of the drafts was refused by the accepting hank at London.
The libelant filed a libel in personam against the respondent, not upon the drafts, but to recover for the debt, and attached the steamer Martha Washington. The respondent does not deny its obligation to pay.
Judge Veeder, in the District Court, feeling that it was inexpedient under these circumstances to take jurisdiction of the controversy, dismissed the libel without prejudice. Whether to take or to decline jurisdiction was a matter within his discretion (see The Belgenland, 114 U. S. 355, 5 Sup. Ct. 860, 29 L. Ed. 152; Benedict on Admiralty, § 195), and, as no abuse of discretion appears, the decree is affirmed.